Title: From George Washington to Major Henry Lee, Jr., 5 August 1780
From: Washington, George
To: Lee, Henry Jr.


					
						Dr Sir
						Head Quarters Peeks-kill 5th August 1780
					
					I received your letter from Eastown of the 31st ulto.
					Before this the Quarter Master General will have transmitted you orders. I have to request after their execution, that you will immediately repair to the main army at Dobbs’ ferry—by way of the Two bridges. I am Dr Sir Your obt & hble sert
					
						Go: Washington
					
				